COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-388-CV
 
ESTATE OF BOBBY JOE TIPTON,
DECEASED
 
                                               ----------
           FROM COUNTY COURT AT LAW NO. 2 OF
PARKER COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered AAppellant, Marilyn Garner,
Trustee Of The Bankruptcy Estate Of Joseph Weldon And Thena Kennedy=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
 
DELIVERED:  January 21, 2010




[1]See Tex. R. App. P. 47.4.